 

Exhibit 10.16 

 

AMENDMENT TO FIRST AMENDMENT AGREEMENT entered into as of the 3rd day of
December, 2015 (the “Amendment”).

 

BETWEEN: KNIGHT THERAPEUTICS (BARBADOS) INC., a corporation formed under the
laws of Barbados;       (hereinafter called the “Lender”)     AND: SYNERGY CHC
CORP., a corporation formed under the laws of the State of Nevada;      
(hereinafter called the “Synergy”)

 

WHEREAS Synergy (then known as Synergy Strips Corp.) and the Lender are parties
to that certain loan agreement (as amended by the First Amendment, the “Loan
Agreement”) made as of the 21st day of January, 2015, pursuant to which the
Lender has extended a loan to Synergy in the principal amount of Six Million
United States Dollars (US$6,000,000) as amended by a first amendment to the loan
agreement made as of November 12, 2015 (the “First Amendment”) pursuant to which
the Lender has extended an additional loan to Synergy in the principal amount of
Five Million Five Hundred Thousand United States Dollars (US$5,500,000) (the
“Additional Loan”);

 

WHEREAS the Lender and Synergy desire to amend the First Amendment to, inter
alia, modify the conditions precedent for the second tranche of the Additional
Loan;

 

NOW, THEREFORE, IN CONSIDERATION of these presents and of the mutual covenants
hereinafter contained, the parties have agreed as follows:

 

Article 1
interpretation

 

1.1Capitalized Terms

 

In this Amendment, capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

 

Article 2
amendments

 

2.1Amendments to the First Amendment

 

The Borrower and the Lender hereby agree to amend the First Agreement as
follows:

 

2.1.1 Section 2.1.1 of the First Amendment is hereby amended by inserting the
following definition:           “Amendment and Confirmation Agreement” means
that certain agreement among the Lender, Synergy, Nomad and Breakthrough by
which Nomad and Breakthrough confirm that the terms of the distribution, license
and supply agreement dated January 22, 2015 between Synergy and the Lender apply
to them and by which the parties amend certain provisions of such distribution,
license and supply agreement;

  

 

- 2 -

  

  2.1.2 Section 2.1.1 of the First Amendment is hereby amended by deleting the
definition of “Lender’s Nomad Distribution Agreement”.         2.1.3 Section
3.2.5 of the First Amendment is hereby amended to replace “Lender’s Nomad
Distribution Agreement” by “Amendment and Confirmation Agreement”.         2.1.4
Article 3 of the First Amendment is hereby amended by adding the following:

 

3.5Distribution Agreement

 

    The Lender, Nomad and Borrower shall enter into, execute and deliver a
distribution agreement within thirty (30) days of the disbursement of the second
tranche of the Additional Loan with the following terms and conditions:        
(a) Lender and/or its affiliates shall grant to Nomad non-exclusive distribution
rights for “Flat Tummy Tea” products in the Territory for direct to consumer
sales; and         (b) Nomad shall buy its “Flat Tummy Tea” products in the
Territory for direct to consumer sales under the distribution agreement on an
exclusive basis from the Lender and/or its affiliates at cost of goods plus 60%
of gross sales.

 

  2.1.5 From and after the date hereof, (i) all references in the First
Amendment to “this First Amendment” shall mean the First Amendment as amended by
this Amendment, and as may otherwise be amended, restated, supplemented or
otherwise modified from time to time, and (ii) all references in the other Loan
Documents to the “Loan Agreement” (or words of similar import) shall be deemed
to be references to the Loan Agreement as amended by the First Amendment as
amended by this Amendment, and as may otherwise be amended, restated,
supplemented or otherwise modified from time to time. All references in any of
the Loan Documents to the “Loan Documents” shall mean the Loan Documents as
amended by this Amendment and as may otherwise be amended restated, supplemented
or otherwise modified from time to time.         2.1.6 Except as expressly
amended by this Amendment, all other provisions of the First Amendment and the
Transaction Documents not specifically amended hereby shall remain unchanged and
in full force and effect.

 

 

- 3 -

 

Article 3
MISCELLANEOUS

  

3.1Further Assurances

 

Each of the Borrower and the Lender shall, from time to time hereafter and upon
any reasonable request of the other party, execute and deliver such further
agreements and documents and do all such other acts and things as may be
necessary or appropriate to give effect to the foregoing.

 

3.2Time of the Essence

 

Time shall be of the essence of this Amendment.

 

3.3Severability

 

If any provision of this Amendment is found by final judgment of a court of
competent jurisdiction to be invalid or unenforceable in whole or in part, such
provision (or part thereof, as the case may be) shall be severable and such
finding shall not affect the validity or enforceability of the remainder of such
provision or of any other provision hereof.

 

3.4Enurement

 

This Amendment shall enure to the benefit of and be binding upon the parties
hereto and their permitted assigns.

 

3.5Counterparts

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.

 

3.6Paramountcy

 

In the event of any conflict or inconsistency between the terms and conditions
of this Amendment and the terms and conditions of any other Transaction
Document, including the Loan Agreement and the First Amendment, the terms and
conditions of this Amendment shall prevail and be paramount to the extent of
such conflict or inconsistency.

 

3.7Governing Law

 

This Amendment will be governed by and construed in accordance with the laws of
the Province of Quebec and the laws of Canada applicable therein.

 

3.8Language

 

The parties acknowledge that they have requested that this Amendment and all
ancillary documents be drawn up in the English language only. Les parties
reconnaissent avoir exigé que cette convention ainsi que tous les documents y
reliés soient rédigés en anglais seulement.

 

 

  

 

IN WITNESS WHEREOF the parties hereto have duly executed this Amendment as of
the date and at the place first hereinabove set forth.

 

  KNIGHT THERAPEUTICS (BARBADOS) INC.       By: /s/ Michael Loustric   Name:
Michael Loustric   Title: President         SYNERGY CHC CORP.       By: /s/ Jack
Ross   Name: Jack Ross   Title: Chief Executive Officer

 

 

 4 

